Exhibit 99.1 NORTHFIELD, Illinois, July 22, 2015 Stepan Company (NYSE: SCL) today reported: Stepan Reports Higher Second Quarter and First Half Results and Announces Dividend Second Quarter Highlights · Reported net income was $16.9 million or $0.74 per diluted share versus $24.4 million or $1.06 per diluted share in the prior year. · Adjusted net income* was $20.9 million or $0.91 per diluted share versus $20.6 million or $0.90 per diluted share in the prior year. · Surfactant and Polymer sales volumes increased 1% and 3%, respectively. Surfactant operating income was $24.2 million, up 26% versus prior year.Polymers operating income was $23.4 million, up 27% versus prior year. · Net income was $1.8 million or $0.08 per diluted share lower due to the negative impacts of a stronger U.S. dollar. First Half Highlights · Reported net income was $38.2 million or $1.67 per diluted share versus $37.4 million or $1.63 per diluted share in the prior year. · Adjusted net income was $41.3 million or $1.80 per diluted share versus $33.4 million or $1.46 per diluted share in the prior year. · Net income was $3.6 million or $0.16 per diluted share lower due to the negative impacts of a stronger U.S. dollar. * Adjusted net income is a non-GAAP measure which excludes Deferred Compensation Income/ Expense as well as other significant and infrequent/non-recurring items. See Table II for this non-GAAP reconciliation. “Our second quarter operating results benefited from earnings momentum in Surfactants and Polymers, partially offset by a decline in Specialty Products,“ said F. Quinn Stepan, Jr., President and Chief Executive Officer. “Actions taken in 2014 to improve product mix, reduce costs, and improve efficiency contributed to income growth despite the negative impacts of a strong U.S. dollar.” “While we are pleased with our year over year improvement during the first half, our focus remains on delivering meaningful growth during the remainder of this year and beyond.During the quarter, we made significant progress on a number of key strategic initiatives. Our long-term supply agreement with The Sun Products Corporation, 1 announced on July 9, 2015, will significantly improve our North American capacity utilization.The purchase of a sulfonation plant in Bahia, Brazil provides us with additional capacity to serve the growing consumer and functional markets throughout Brazil.We expect continued earnings growth from Polymers, new investments in Latin America and improved operations globally.” 2 Financial Summary Three Months Ended June 30 Six Months Ended June 30 ($ in thousands, except per share data) %
